Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to the Applicant’s amendment filed on 06/26/2019.
Claims 1-20 have been canceled.  Claims 21, 26, 28-29, 32-40 have been amended.  Claims 21-40 are presented for examination, with claims 21, 26 and 32 being independent.

Specification
The amendments to the Specification, paragraphs [0047] and [0049], have been considered and entered.  

Double Patenting
The Applicant has not responded to the grounds of nonstatutory obviousness-type double patenting.  Therefore the double patenting for the claim invention has been maintained.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-22, 26, 28-29 and 32-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5 and 14-16 of U.S. Patent No. 9,639,546; since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patents.
The subject matter claimed in the instant application, claims 21-22, 26, 28-29 and 32-34 are fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 


INSTANT APPLICATION: 15/583,921
PATENT: 9,639,546
26. A system, comprising:
a plurality of compute nodes configured to implement an object-backed block-based storage service of a provider network that provides virtual block storage, comprising:
a multi-tenant object data storage service of the provider network, configured to store a plurality of data block objects for the virtual block storage;

one or more storage protocol targets, each configured to:

receive, from a client, an access request for a particular data block, wherein the access request is formatted according to a network-based storage protocol;
in response to the receipt of the access request, generate translated access requests to send to:
the non-relational database service in order to access a particular cached block entry corresponding to the particular data block; and
the object data storage service in order to access a particular data block object corresponding to the particular data block;
wherein each of the translated access requests are formatted according to a respective programmatic interface for either the non-relational database service or the object data storage service to which the translated access request is sent;
send the translated access request messages; and

send to the client a response to the access request formatted according to the network-based storage protocol.














28.     The system of claim 26, wherein the access request comprises a write request directed to the particular data block, wherein the one or more translated access requests is an update request to update the cached data block entry for the particular data block maintained in the block cache non-relational database, and wherein to determine success or failure of the one or more translated access requests, the one or more protocol storage targets are configured to:
receive an acknowledgment of the update request from the non-relational database service indicating the success or failure of the update to complete.


29.     The system of claim 26,

wherein in response to the receipt of the read request the one or more storage protocol targets are each further configured to determine a current storage location for the particular data block in the block cache of the non-relational database service or in the object data storage service;
wherein the translated access requests comprise a request to get the particular cached data block entry for the particular data block from the current storage location at the non-relational database service or a request to get the particular data block object for the particular data block from the object data storage service; and




wherein to send to the client the response to the access request formatted according to the network-based storage protocol, the one or more protocol storage targets are each configured to send the particular cached data block entry or the particular data block object.



21.  A method, comprising: 
       performing, by one or more computing devices:

in response to receiving the read request:
        sending, over a network, a translated read request to the non-relational database to get a particular cached block entry corresponding to the particular data block;
      sending, over a network, another translated read request to the object data store to get a particular data block object corresponding to the particular data block; and
     sending to the client a response to the read request formatted according to the network-based storage protocol, wherein the response includes a first one received of either the particular cached data block entry from the non-relational database or the particular data block object from the object data store.







      identifying one or more of the plurality of cached data block entries to move to a respective one or more data block objects in the plurality of data block objects at the object data store;
      selecting at least one of the identified cached data block entries according to a cache management scheme;

      sending the at least one cached data block entry to update the respective data block object for the at least one cached data block entry; and

      in response to determining that the respective data block object was updated, deleting the at least one cached data block entry from the non-relational database.






















































































32.     One or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more processors cause the one or more processors to perform:
receiving access requests for data blocks in virtual block storage, wherein the access requests are formatted according to network-based storage protocol,
wherein the virtual block storage is implemented using an object data store storing a plurality of data block objects for the virtual block storage and a non-relational database storing a block cache that includes a plurality of cached block entries for the virtual block storage;
in response to receiving an access request for a particular data block from a first client:


generating one or more translated access requests to send to:
the non-relational database in order to access a particular cached block entry corresponding to the particular data block; and
the object data store in order to access a particular data block object corresponding to the particular data block;
wherein each of the one or more translated access requests are formatted according to a respective programmatic interface for either the non-relational database or the object data store to which the translated access request is sent;
sending the one or more translated access requests via a provider network to the non-relational database and to the object data store in order to perform the access request; and
sending to the first client a response to the access request formatted according to the network-based storage protocol; and
in response to receiving another access request for the particular data block from a second client:
performing said generating the translated access requests and said sending the one or more translated access requests for the other access request; and







33.     The one or more non-transitory, computer-readable storage media of claim 32, wherein the access request is a write request directed to the particular data block, wherein the translated access requests comprise an update request to update the particular cached data block entry for the particular data block maintained at the non-relational database, and wherein the program instructions cause the one or more computing devices to perform:
receiving an acknowledgment of the update request from the non-relational database indicating success or failure of the update.




34.     The one or more non-transitory, computer-readable storage media of claim 32,
wherein the access request is a read request directed to the particular data block;


wherein the translated access requests comprise a request to get the particular cached data block entry for the particular data block from the current storage location at the non-relational database or a request to get the particular data block object for the particular data block from the object data store; and
	wherein in said sending to the client the response to the access request formatted according to the network-based storage protocol, the program instructions cause the one or more processors to implement sending the particular cached data block entry or the particular data block object.


1. A system, comprising:
a plurality of compute nodes, each comprising a hardware processor, configured to implement an object-backed block-based storage system that provides virtual block storage, comprising:
an object data store, configured to store a plurality of data block objects for the virtual block storage;
a non-relational database, configured to store a plurality of cached block entries in a block cache for the virtual block storage;

one or more storage protocol targets, each configured to:
receive, from a client, an access request for a particular data block, wherein the access request is formatted according to a network-based storage protocol;
in response to the receipt of the access request, generate one or more translated access requests to send to:
the non-relational database in order to access a particular cached block entry corresponding to the particular data block; or
the object data store in order to access a particular data block object corresponding to the particular data block;
wherein each of the one or more translated access requests are formatted according to a respective programmatic interface for either the non-relational database or the object data store to which the translated access request is sent;
send the one or more translated access request messages; and
in response to a determination of the success or failure of the one or more translated access requests, send to the client a response to the access request formatted according to the network-based storage protocol, wherein the response indicates the success or failure of the access request; and
one or more cache management agents, configured to:
select a cached data block entry in the non-relational database according to a cache management scheme;
send the cached data block entry to the object data store to update the respective data block object for the cached data block entry; and
in response to determining that the respective data block object was updated, delete the cached data block entry from the non-relational database.

2. The system of claim 1, wherein the access request is a write request directed to the particular data block, wherein the one or more translated access requests is an update request to update the cached data block entry for the particular data block maintained in the block cache non-relational database, and wherein to determine
the success or failure of the one or more translated access requests, the one or more protocol storage targets are configured to:
receive an acknowledgment of the update request from the non-relational database indicating the success or failure of the update to complete.

3.     The system of claim 1,
wherein the access request is a read request directed to the particular data block;
wherein in response to the receipt of the read request the one or more storage protocol targets are each further configured to determine a current storage location for the particular data block in the block cache of the non-relational database or in the object data store;

wherein the one or more translated access requests is a request to get the particular cached data block entry for the particular data block from the current storage location at the non-relational database or a request to get the particular data block object for the particular data block from the object data store;
wherein said determination of the success or failure of the one or more translated access requests is based, at least in part, on receipt of the particular cached data block entry or the particular data block object; and
wherein to send to the client the response to the access request formatted according to the network-based storage protocol, the one or more protocol storage targets are each configured to send the particular cached data block entry or the particular data block object.



5.     A method, comprising:
performing, by one or more computing devices:
receiving, via a network at a storage protocol target, an access request for a data block in virtual block storage maintained in an object-backed block-based data store from a client, wherein the access request is formatted according to network-based storage protocol, wherein the object-backed block-based data store comprises an object data store storing a plurality of data block objects for the virtual block storage and a non-relational database storing a block cache that includes a plurality of cached block entries for the virtual block storage;
in response to receiving the access request:
generating one or more translated access requests to send to:
the non-relational database in order to access a particular cached block entry corresponding to the particular data block; or
the object data store in order to access a particular data block object corresponding to the particular data block;
wherein each of the one or more translated access requests are formatted according to a respective programmatic interface for either the non-relational database or the object data store to which the translated access request is sent; and
sending the one or more translated access requests to the at least one of the non-relational database or the object data store in order to perform the access request;
identifying, at a cache management agent, one or more of the plurality of cached block entries to move to the object data store: and
in response to identifying the one or more cached block entries:
selecting a cached block entry of the one or more cached block entries according to a cache management scheme;
sending the cached data block entry to the object data store to update the respective data block object for the cached block entry; and
in response to determining that the respective data block object was updated, deleting the cached block entry from the non-relational database.

6.     The method of claim 5, wherein the access request is a write request directed to the particular data block, wherein the one or more translated access requests is an update request to update the particular cached data block entry for the particular data block in the block cache maintained at the non-relational database.

7.     The method of claim 5, further comprising
in response to determining success or failure of the one or more translated access requests, sending to the client a response to the access request formatted according to the network-based storage protocol, wherein the response indicates the success or failure of the access request.

8.     The method of claim 7,
wherein the access request is a read request directed to the particular data block, wherein the one or more translated access requests comprises:
a request to get the particular cached data block entry for the particular data block in the block cache maintained at the non-relational database; and
a request to get the particular data block object from the object data store;
wherein said sending to the client the response to the access request formatted according to the network-based storage protocol comprises sending a first one received at the storage protocol target of either the particular cached data block entry from the non-relational database or the particular data block object from the object data store.

9. The method of claim 5, wherein the identifying of one or more cached block entries to move to the object data store comprises issuing a
query for cached block entries that have not been moved to the object data store based at least in part on an attribute associated with the cached block entries, wherein values of the attribute are indexed. 

10. The method of claim 9, wherein the cache management scheme comprises user-defined size for the block cache, wherein the at least one identified cached block entry is selected in order to enforce the user-defined size of the block cache.

11. The method of claim 5, where said receiving the access request, said generating the one or more translated access requests, and said sending the one or more translated access requests are performed in such a way as to be Portable Operating System Interface (POSIX) compliant.

12.    (Original) The method of claim 5, further comprising:
receiving, at the object-backed block-based data store, an allocation request for the virtual block storage from a storage client;
in response to receiving the allocation request:
allocating the block cache in the non-relational database and the plurality of data objects in the object data store;
provisioning the storage protocol target for receiving access requests for the virtual block storage; and
sending an identifier for the storage protocol target to the storage client such that the storage client may direct access requests formatted according to the network-based storage protocol to the storage protocol target.

13.  The method of claim 5, wherein the object-backed block-based data store is implemented as an object-backed block-based storage service that is part of a provider network, wherein the non-relational database is a multi-tenant non-relational database service that is implemented as part of the provider network, wherein the object data store is a multi-tenant object data storage service implemented as part of the provider network, and wherein the network-based storage protocol is Internet Small Computer Interface (iSCSI).

14. A non-transitory, computer-readable storage medium, storing program instructions that when executed by one or more computing devices cause the one or more computing devices to implement:
receiving, via a network at a storage protocol target, an access request for a data block in virtual block storage maintained in an object-backed block-based data store from a client, wherein the access request is formatted according to network-based storage protocol, wherein the object-backed block-based data store comprises an object data store storing a plurality of data block objects for the virtual block storage and a non-relational database storing a block cache that includes a plurality of cached block entries for the virtual block storage;
in response to receiving the access request:
generating one or more translated access requests to send to:
the non-relational database in order to access a particular cached block entry corresponding to the particular data block; or
the object data store in order to access a particular data block object corresponding to the particular data block;
wherein each of the one or more translated access requests are formatted according to a respective programmatic interface for either the non-relational database or the object data store to which the translated access request is sent;
sending the one or more translated access requests to the at least one of the non-relational database or the object data store in order to perform the access request; and
in response to determining success or failure of the one or more translated access requests, sending to the client a response to the access request formatted according to the network-based storage protocol, wherein the response indicates the success or failure of the access request;
identifying, at a cache management agent one or more of the plurality of cached block entries to move to the object data store; and
in response to identifying the one or more cached block entries:
selecting a cached block entry of the one or more cached block entries according to a cache management scheme;
sending the cached data block entry to the object data store to update the respective data block object for the cached block entry; and
in response to determining that the respective data block object was updated, deleting the cached block entry from the non-relational database.

15. The non-transitory, computer-readable storage medium of claim 14, wherein the access request is a write request directed to the particular data block, wherein the one or more translated access requests is an update request to update the particular cached data block entry for the particular data block maintained at the non-relational database, and wherein, in said determining the success or failure of the one or more translated access requests, the program instructions cause the one or more computing devices to implement:
receiving an acknowledgment of the update request from the non-relational database indicating the success or failure of the update.

16. The non-transitory, computer-readable storage medium of claim 14,
wherein the access request is a read request directed to the particular data block;
wherein in response to receiving the read request the program instructions cause the one or more computing devices to implementing determining a current storage location for the particular data block in the block cache of the non-relational database or in the object data store;
wherein the one or more translated access requests is a request to get the particular cached data block entry for the particular data block from the current storage location at the non-relational database or a request to get the particular data block object for the particular data block from the object data store;
wherein said determining the success or failure of the one or more translated access requests is based, at least in part, on receiving the particular cached data block entry or the particular data block object; and
wherein in said sending to the client the response to the access request formatted according to the network-based storage protocol, the program instructions cause the one or more computing devices to implement sending the particular cached data block entry or the particular data block object.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lango et al., US 9,152,600 (hereinafter “Lango”), in view of Ananthanarayanan et al., US 9,176,980 (hereinafter “Ananthanarayanan”), and further in view of Tang et al., US 9,384,202 (hereinafter “Tang”).


Regarding claim 21, Lango discloses, a method, comprising:
performing, by one or more computing devices:
receiving, from a client, a read request for a particular data block in block storage, wherein the read request is formatted according to a network-based storage protocol (e.g. receive client red request at caching filer, Lango: Fig. 10, item 1004.  The file system converts the read message into a fetch request.  The fetch request is translated into an NRV read message and sent to the origin server, i.e. the object data store, for execution, Lango: col. 16, line 59 thru col. 17, line 15), wherein the block storage is implemented using an object data store storing a plurality of data block objects for the virtual block storage (e.g. the back-end storage system, i.e. an origin server 180, provides storage service relating to the organization of information for virtual block storage objects, Lango: Fig. 1, col. 4, lines 29-34 and col. 5, lines 63-65.  Thus, the back-end storage system is interpreted as an object data store) and a non-relational database storing a block cache that includes a plurality of cached block entries for the block storage (e.g. the front-end storage system, i.e. a caching ); and
in response to receiving the read request:
sending, over a network, a translated read request to the database to get a particular cached block entry corresponding to the particular data block (e.g. the converting of the write/read request is transfer to the file system for determining whether the request data/block is resident on the local cache of the caching filer, i.e. the non-relational database.  If the block request is resident on the local cache, the file system services the read message/request.  This function is interpreted as get a particular cached block entry from the non-relational database, Lango: col. 16, lines 43-58.  Wherein, Lango’s invention relates to a network caching system having network 140 that client 110, caching filer 120 and server 180 can communicate over, Lango: col.15, lines 45-51);
sending, over the network, another translated read request to the object data store to get a particular data block object corresponding to the particular data block (e.g. the converting of the write/read request is transfer to the file system for determining whether the request data/block is not resident on the local cache of the caching filer.  The file system converts the read message into a fetch request.  The fetch request is translated into an NRV read message and sent to the ); and
sending to the client a response to the read request formatted according to the network-based storage protocol, wherein the response includes a first one received of either the particular cached data block entry from the database or the particular data block object from the object data store (e.g. the cache volume 150 of caching filer 120, and the origin volume 185 of the origin server are different in their block format, primarily because of the use of a logical file protocol (NRV).  The converting of the write/read request is transfer to the file system for determining … the local cache of the caching filer.   The fetch request is translated into an NRV read message and sent to the origin server.  Thus, it is understood that translated access requests are formatted according to a respective programmatic interface for either the caching filer or the origin server, Lango: col. 12, lines 24-33, col. 15, lines 16-20, col. 16, line 43-thru col. 17, line 26).
Lango discloses block storage.  However, Lango does not directly or explicitly disclose:  virtual block storage.
Ananthanarayanan teaches: virtual block storage (e.g. computing nodes 23 in the local cache cluster 21, are interpreted as plurality of compute nodes.  Wherein, The I/O nodes 23A act as pNFS clients to fetch ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for caching network file systems as disclosed by Lango to include data storage as taught by Ananthanarayanan to provide a consistent cache of data that can be exported by a remote cluster file system.
Lango  in view of Ananthanarayanan does not directly or explicitly disclose: the non-relational database.
Tang teaches: the non-relational database (e.g. the databases that the gateway module provides access to may include relational databases, non-relational databases, and/or other types of databases, Tang: col.2, lines 10-13).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for caching network file systems as disclosed by Lango in view of Ananthanarayanan to include a gateway module to access different types of databases as taught by Tang to enable software applications to access different types of databases without the software applications being aware of how data is organized in each of the different types of databases.


identifying one or more of the plurality of cached data block entries to move to a respective one or more data block objects in the plurality of data block objects at the object data store (e.g. a determination is made as to whether the requested data is resident on the local cache of the caching filer.  The file system renders this determination by loading one or more blocks using, e.g., the Load_Block ( ) function and examining a block pointer of each block to determine whether it is marked ABSENT, Lango: col. 16, lines 43-58);
selecting at least one of the identified cached data block entries according to a cache management scheme (e.g. the origin server performing a fill operation using the fetched data to select requested data, Lango: col. 17, lines 4-14);
sending the at least one cached data block entry to update the respective data block object for the at least one cached data block entry (e.g. the file system constructs a reply with the requested data and returns that reply to the client, Lango: items 1026-1028 in Fig. 10, col. 8, lines 24-30, lines 46-48, and col. 17, lines 9-11); and
in response to determining that the respective data block object was updated, deleting the at least one cached data block entry from the non-relational database (e.g. An inode or file (or, more specifically, the inode buffer tree of a file) is illustratively evicted by passing the buffer tree to a "zombie" system that deletes the existing blocks and that inode is then replaced with an inode that has a "hole" at a top level. In this context, a hole is defined as an unallocated section of the inode file on the cache volume (as opposed to an absent block, which is allocated), Lango: col. 20, lines 30-39).

Regarding claim 23, Lango further discloses, wherein the cache management scheme comprises user-defined size for the block cache, wherein the at least one identified cached block entry is selected in order to enforce the user-defined size of the block cache (e.g. a user (such as a system administrator) issuing commands to the filer, Lango: col. 7, lines 36-39).

Regarding claim 24, Ananthanarayanan further teaches, where said receiving the read request and said sending the translated read requests are performed in such a way as to be Portable Operating System Interface (POSIX) compliant (e.g. the data stored in cache is visible to any file system client as a POSIX compliant file system, Ananthanarayanan: col. 3, lines 8-11 and col. 4, lines 12-15).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for caching network file systems as disclosed by Lango to include data storage as taught by Ananthanarayanan to provide a consistent cache of data that can be exported by a remote cluster file system.

Regarding claim 25, Lango further discloses:
receiving an allocation request for the virtual block storage from a storage client (e.g. a block access request from the client 110, as a particular data block access request, is forwarded as a packet over the computer network 140 and onto the caching filer 120 where it is received at the network adapter 126, Lango: col. 6, lines 54-56 and col. 8, lines 12-14);
in response to receiving the allocation request:
The origin server 180 retrieves the requested data from its storage devices and returns the requested data to the caching filer 120, which processes the data access request and stores the returned data in its memory. Lango: col. 14, lines 64-68);
provisioning a storage protocol target for receiving access requests for the virtual block storage (e.g. The storage operating system, as the protocol storage target, comprises a series of software layers, are interpreted as a plurality of target nodes, organized to form an integrated network protocol stack or, more generally, a multi-protocol engine that provides data paths for multi-protocol clients to access information stored on the caching filer using block and file access protocols, Lango: Fig. 2 and col. 6, lines 35-67); and
sending an identifier for the storage protocol target to the storage client such that the storage client may direct access requests formatted according to the network-based storage protocol to the storage protocol target (e.g. The storage operating system, as the protocol storage target,  comprises a series of software layers, are interpreted as a plurality of target nodes, organized to form an integrated network protocol stack or, more generally, a multi-protocol engine that provides data paths for multi-protocol clients to access information stored on the caching filer using block and file access protocols, Lango: Fig. 2 and col. 6, lines 35-67).


a multi-tenant object data storage service of the provider network, configured to store a plurality of data block objects for the virtual block storage (e.g. the back-end storage system, i.e. an origin server 180, provides storage service relating to the organization of information for virtual block storage objects, Lango: Fig. 1, col. 4, lines 29-34 and col. 5, lines 63-65.  Thus, the back-end storage system is interpreted as an object data store);
a multi-tenant non-relational database service of the provider network, configured to store a plurality of cached block entries in a block cache for the virtual block storage (e.g. the front-end storage system, i.e. a caching filer 120, includes a file system configured to provide cache service relating to the organization of information as named file, directory, and virtual disk (special file or "block") storage objects on the disks, Lango: Fig. 1, col. 4, lines 29-34.  Thus, the front-end storage system is interpreted as a non-relational database); and
one or more storage protocol targets (e.g. The storage operating system, as the protocol storage target, comprises a series of software layers, are interpreted as a plurality of target nodes, organized to form an integrated network protocol stack or, more generally, a multi-protocol engine that provides data paths for multi-protocol clients to access information stored on the caching filer using block and file access protocols, Lango: Fig. 2 and col. 6, lines 35-67), each configured to:
receive, from a client, an access request for a particular data block (e.g. a block access request from the client 110, as a particular data block access request, is forwarded as a packet over the computer network 140 and onto the ), wherein the access request is formatted according to a network-based storage protocol (e.g. block access request is transmitted to a disk access protocol, e.g. the SCSI protocol, Lango: col. 6, lines 3-12);
in response to the receipt of the access request, generate translated access requests to send to (e.g. convert write/read request, as access request, to file system write/read message, Lango: items 906 in fig. 6, item 1006 in fig. 10, item 1106 in fig. 11, col. 16, lines 2-6, lines 43-48 and col. 17, lines 48-53):
the database service in order to access a particular cached block entry corresponding to the particular data block (e.g. the converting of the write request is transfer to the file system for determining whether the request data/block is resident on the local cache of the caching filer, i.e. the non-relational database.  If the block request is resident on the local cache, the file system services the read message/request.  This function is interpreted as access a particular cached block entry from the non-relational database, Lango: col. 16, lines 43-58); and
the object data storage service in order to access a particular data block object corresponding to the particular data block (e.g. the converting of the write request is transfer to the file system for determining whether the request data/block is not resident on the local cache of the caching filer.  The file system converts the read message into a fetch request.  The fetch request is translated into an NRV read );
wherein each of the translated access requests are formatted according to a respective programmatic interface for either the non-relational database service or the object data storage service to which the translated access request is sent (e.g. the cache volume 150 of caching filer 120, and the origin volume 185 of the origin server are different in their block format, primarily because of the use of a logical file protocol (NRV).  The converting of the write request is transfer to the file system for determining … the local cache of the caching filer.   The fetch request is translated into an NRV read message and sent to the origin server.  Thus, it is understood that translated access requests are formatted according to a respective programmatic interface for either the caching filer or the origin server, Lango: col. 12, lines 24-33, col. 15, lines 16-20, col. 16, line 43-thru col. 17, line 26);
send the translated access request messages via a provider network (e.g. pass write/read message to file system.  Lango: item 910 in fig. 9, item 1008 in fig. 10 and item 1108 in fig. 11.  Send NRV read message to origin server, Lango: item 1020 in fig. 10 and item 1118 in fig. 11); and
send to the client a response to the access request formatted according to the network-based storage protocol (e.g. the file system constructs a reply with the requested ).
Lango does not directly or explicitly disclose: 
a plurality of compute nodes configured to implement an object-backed block-based storage service of a provider network that provides virtual block storage.
Ananthanarayanan teaches:
a plurality of compute nodes configured to implement an object-backed block-based storage service of a provider network that provides virtual block storage (e.g. computing nodes 23 in the local cache cluster 21, are interpreted as plurality of compute nodes.  Wherein, The I/O nodes 23A act as pNFS clients to fetch the data from the remote cluster.  The other nodes of the cluster (i.e., application nodes 23B) service file access requests of applications 16, by reading and writing the cached data in the local cache file system (i.e., cache).  The remote cluster may store the data in any POSIX-compliant cluster file system; thus, the cache is visible to any file system client. The Examiner interprets the functions of fetching the data from the remote cluster and reading and writing the cached data in the local cache file system as implement an object-backed block-based storage system, Ananthanarayanan: Fig. 2, col. 3, lines 21-51 and col. 4, lines 3-56).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for caching network file systems as disclosed by Lango to include data storage as taught by Ananthanarayanan to provide a consistent cache of data that can be exported by a remote cluster file system.

Tang teaches: the non-relational database (e.g. the databases that the gateway module provides access to may include relational databases, non-relational databases, and/or other types of databases, Tang: col.2, lines 10-13).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for caching network file systems as disclosed by Lango in view of Ananthanarayanan to include a gateway module to access different types of databases as taught by Tang to enable software applications to access different types of databases without the software applications being aware of how data is organized in each of the different types of databases.

Regarding claim 27, Lango further discloses, wherein object-backed block-based storage service is configured to implement an Internet Small Computer Interface (iSCSI) as the network-based storage protocol (e.g. The FC and iSCSI drivers provide FC-specific and iSCSI-specific access control to the blocks, e.g. block access requests, Lango: Fig. 2 and col. 6, lines 35-67).

Regarding claim 28.    (Previously presented) The system of claim 26, wherein the access request is a write request directed to the particular data block, wherein the one or more translated access requests comprises an update request to update the cached data block entry for the particular data block maintained in the block cache non-relational database (e.g. update request, Lango: Fig. 9, steps 914-918), and wherein to determine success or failure of the one or more translated access write request, Lango: Fig. 9.  Update request, Lango: Fig. 9, steps 914-918.  The converting of the write request is transfer to the file system to for determining whether the request data/block is resident on the local cache of the caching filer, Lango: col. 16, lines 43-58), the one or more protocol storage targets are configured to:
receive an acknowledgment of the update request from the non-relational database service indicating the success or failure of the update to complete (e.g. when the server responds with the requested data or acknowledgement, the appliance passes the server response to the client, Lango: items 1026-1028 in Fig. 10, col. 2, lines 45-47, col. 8, lines 24-30, lines 46-48, and col. 17, lines 9-11).

Regarding claim 29, Lango further discloses,
wherein the access request is a read request directed to the particular data block (e.g. receive client red request at caching filer, Lango: Fig. 10, item 1004);
wherein in response to the receipt of the read request the one or more storage protocol targets are each further configured to determine a current storage location for the particular data block in the block cache of the non-relational database service or in the object data storage service (e.g. the converting of the write/read request is transfer to the file system for determining whether the request data/block is resident on the local cache of the caching filer, i.e. the non-relational database.  If the block request is resident on the local cache, the file system services the read message/request.  This function is interpreted as );
wherein the translated access requests comprise a request to get the particular cached data block entry for the particular data block from the current storage location at the non-relational database service or a request to get the particular data block object for the particular data block from the object data storage service(e.g. the converting of the write/read request is transfer to the file system for determining whether the request data/block is not resident on the local cache of the caching filer.  The file system converts the read message into a fetch request.  The fetch request is translated into an NRV read message and sent to the origin server, i.e. the object data store, for execution.  This function is interpreted as access a particular cached block entry from the object data store, Lango: col. 16, line 59 thru col. 17, line 15); and
wherein to send to the client the response to the access request formatted according to the network-based storage protocol, the one or more protocol storage targets are each configured to send the particular cached data block entry or the particular data block object (e.g. the cache volume 150 of caching filer 120, and the origin volume 185 of the origin server are different in their block format, primarily because of the use of a logical file protocol (NRV).  The converting of the write/read request is transfer to the file system for determining … the local cache of the caching filer.   The fetch request is translated into an NRV read message and sent to the origin server.  Thus, it is understood that translated access requests are formatted according to a respective programmatic interface for either the caching ).

Regarding claim 30, Lango further discloses, where to send to the client the response to the read request, the one or more protocol storage targets are each configured to send a first one received of either the particular cached data block entry from the non-relational database service or the particular data block object from the object data storage service (e.g. the file system constructs a reply with the requested data and returns that reply to the client, Lango: items 1026-1028 in Fig. 10, col. 8, lines 24-30, lines 46-48, and col. 17, lines 9-11).

Claim 31 is similar to subject matter of claim 22; therefore, claim 31 has been rejected by the same reasons as discussed in claim 22.

Claims 32-36 recite one or more non-transitory, computer-readable storage media, performing subject matters are similar to claims 26 and 28-31. Therefore, claims 32-36 are rejected by the same reasons as discussed in claims 26 and 28-31.

Regarding claim 37, Lango and Ananthanarayanan in combination disclose, wherein the protocol storage target comprises a plurality of target nodes (e.g. computing nodes 23 in the local cache cluster 21, are interpreted as plurality of compute nodes, Ananthanarayanan: Fig. 2, col. 3, lines 21-51 and col. 4, lines 3-56), and the program instructions cause the target nodes to perform said receiving the access request, said generating the one or more translated access requests, said sending the one or more translated access The storage operating system, as the protocol storage target,  comprises a series of software layers, are interpreted as a plurality of target nodes, organized to form an integrated network protocol stack or, more generally, a multi-protocol engine that provides data paths for multi-protocol clients to access information stored on the caching filer using block and file access protocols, Lango: Fig. 2 and col. 6, lines 35-67).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for caching network file systems as disclosed by Lango to include data storage as taught by Ananthanarayanan to provide a consistent cache of data that can be exported by a remote cluster file system.

Regarding claim 38, Lango further discloses, wherein the program instructions cause the one or more computing devices to, prior to generating the one or more translated access requests, determine that the access request from the client is authorized to access the particular data block (e.g. The FC and iSCSI drivers provide FC-specific and iSCSI-specific access control to the blocks, e.g. block access requests, Lango: Fig. 2 and col. 6, lines 35-67.  Wherein, the access control to the block, is interpreted as authorized to access the particular data block).

Claim 39 has similar subject matter as of claim 27; therefore, claim 39 is rejected by the same reason as discussed in claim 27.

.

Response to Arguments
Applicant argued to the Office Action mailed on 12/07/2020 has been considered.  New ground of rejection has been provided in view of the Amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        




/CECILE H VO/Examiner, Art Unit 2153